Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. George D. Morgan on Aug-24-2022.

The application has been amended as follows: 
Claim 1 (Currently Amended): A power transfer system comprising: 
a carriable power transfer unit that can be used for bidirectional power transmission between 
a power network and each of 
a plurality of vehicles provided with 
driving power sources; and 
an external managing apparatus, 
wherein the power transfer unit comprises: 
a main body portion; 
a plurality of connecting portions extending from the main body portion that are attachable to and detachable from each of the plurality of vehicles, and 
are used for power transmission between the power transfer unit and each of the plurality of vehicles; 
a control unit that controls bidirectional power transmission between the power network and each of the plurality of vehicles; 
a measuring unit that measures a transmission power amount of power transmitted between the power transfer unit and each of the plurality of vehicles through the plurality of connecting portions; 
a vehicle information acquiring unit that acquires each piece of identification information of the plurality of vehicles connected to the plurality of connecting portions; 
a power transfer information generating unit that generates power transfer information that associates each piece of the identification information of the plurality of vehicles acquired by the vehicle information acquiring unit with the transmission power amount of power transmitted between the power transfer unit and a vehicle identified with the piece of the identification information; 
a power transfer information sending unit that sends the power transfer information to the external managing apparatus, and the external managing apparatus receives, from each of the plurality of vehicles, measurement value information that includes information indicating a measurement value of an amount of power supplied from the driving power source to an outside of the vehicle and a measurement value of an amount of power supplied from an outside of the vehicle to the driving power source, and the identification information, the external managing apparatus comprises a verifying unit that verifies whether or not the power amount measured at each of the plurality of vehicles and the transmission power amount measured by the power transfer unit match, based on the power transfer information sent from the power transfer unit, and the measurement value information, and the external managing apparatus further comprises: a demand information acquiring unit that acquires information that indicates a power demand in a plurality of power networks; and a deciding unit that decides a deployment destination of the power transfer unit based on the power demand in the plurality of power networks; wherein the deciding unit performs a comparison of a power capacity of a power generation facility with an amount of power consumed in the past, the power generation facility transferring power to one of the plurality of power networks; performs a prediction as to whether a shortage of power in the one of the plurality of power networks will occur based on the comparison of  the power capacity of  the power generation facility with the amount of power consumed in the past; and decides, based on the prediction of the shortage of power in the one of the plurality of power networks, the deployment destination of the power transfer unit.  


Allowable Subject Matter
Claims 1, 5, 6 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not found. 
In detail claim 1 recites a main body portion; a plurality of connecting portions extending from the main body portion that are attachable to and detachable from each of the plurality of vehicles and a managing apparatus with details not taught by the prior art of record Daniels (US 2021/0221247) which teaches analyzing of data for optimizing deployment of resources in general.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/ELIM ORTIZ/Examiner, Art Unit 2836 
August 24, 2022